179 F.2d 398
HOME DECORATORS, Inc.v.HERFORT.
No. 13034.
United States Court of Appeals Fifth Circuit.
January 30, 1950.

Nowlin Randolph, Houston, Tex., for appellant.
Ernest H. Folk, Houston, Tex., for appellee.
Before HOLMES, WALLER, and RUSSELL, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order denying a preliminary injunction in a suit brought by the Home Decorators, Inc., a New York corporation, to restrain John Herfort, owner of a jewelry store in Rosenberg, Texas, from making any statement or giving his opinion of the relative value, merits, or wearing qualities, of silverplated ware sold by appellant. The district court, having ordered the hearing to be on written affidavits, held that the case, as presented, did not justify the issuance of a preliminary injunction, and in so doing we think there was no abuse of discretion. Therefore, the order appealed from is affirmed. Ex parte Tucker, 110 Tex. 335, 220 S.W. 75; Gibralter Savings & Building Ass'n et al. v. Isbell et al., Tex. Civ.App., 101 S.W.2d 1029.


2
Affirmed.